


110 HR 3205 IH: To amend subtitle B of title VII of the McKinney-Vento

U.S. House of Representatives
2007-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3205
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2007
			Mrs. Biggert (for
			 herself, Mr. Grijalva, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend subtitle B of title VII of the McKinney-Vento
		  Homeless Assistance Act to provide education for homeless children and youths,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Education Improvement Act of
			 2007.
		2.Education for
			 homeless children and youthsSubtitle B of title VII of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) is amended to
			 read as follows:
			
				BEducation for
				Homeless Children and Youths 
					721.Statement of
				policyThe following is the
				policy of Congress:
						(1)Each State and local educational agency
				shall ensure that each homeless child and each homeless youth has access to the
				same free, appropriate public education, including State-funded or local
				educational agency-funded preschool programs, as is provided to other children
				and youths.
						(2)In any State where compulsory residency
				requirements or other requirements of laws, regulations, practices, or policies
				may act as a barrier to the enrollment, attendance, or success in school or in
				State-funded or local educational agency-funded preschool programs of homeless
				children and youths, the State, and local educational agencies, shall review
				and revise such laws, regulations, practices, or policies to ensure that
				homeless children and youths are afforded the same free, appropriate public
				education as provided to other children and youths.
						(3)Homelessness is
				not a sufficient reason to separate students from the mainstream school
				environment.
						(4)Homeless children
				and youths should have access to the education and other services, including
				transportation services for school stability, readiness, and success, that such
				children and youths need to ensure that such children and youths have an
				opportunity to meet the same challenging State student academic achievement
				standards to which all students are held.
						AState and local
				educational agency requirements
						722.Grants for
				state and local activities for the education of homeless children and
				youths
							(a)General
				authorityThe Secretary is authorized to make grants to States in
				accordance with the provisions of this section to enable such States to carry
				out the activities described in subsections (d) through (g).
							(b)ApplicationNo
				State may receive a grant under this section unless the State educational
				agency submits an application to the Secretary at such time, in such manner,
				and containing or accompanied by such information as the Secretary may
				reasonably require.
							(c)Allocation and
				reservations
								(1)Allocation
									(A)In
				generalSubject to subparagraph (B), the Secretary is authorized
				to allot to each State an amount that bears the same ratio to the amount
				appropriated for such year under section 726 that remains after the Secretary
				reserves funds under paragraph (2) and uses funds to carry out subsections (d)
				and (h) of section 724, as the amount allocated under section 1122 of the
				Elementary and Secondary Education Act of 1965 to the State for that year bears
				to the total amount allocated under section 1122 of such Act to all States for
				that year, except that no State shall receive less than the greater of—
										(i)$300,000;
				or
										(ii)one-fourth of one
				percent of the amount appropriated under section 726 for that year.
										(B)Ratable
				reduction for insufficient fundsIf there are insufficient funds
				in a fiscal year to allot to each State the minimum amount under subparagraph
				(A), the Secretary shall ratably reduce the allotments to all States based on
				the proportionate share that each State received under this subsection for the
				preceding fiscal year.
									(2)Reservations(A)The Secretary is
				authorized to reserve 0.1 percent of the amount appropriated for each fiscal
				year under section 726 to be allocated by the Secretary among the United States
				Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands, according to their respective need for assistance under this
				Part, as determined by the Secretary.
									(B)(i)The Secretary shall
				transfer one percent of the amount appropriated for each fiscal year under
				section 726 to the Department of the Interior for programs for Indian students
				served by schools funded by the Secretary of the Interior, as determined under
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.), that are consistent with the purposes of the programs described in this
				Part.
										(ii)The Secretary and the Secretary of
				the Interior shall enter into an agreement, consistent with the requirements of
				this Part, for the distribution and use of the funds described in clause (i)
				under terms that the Secretary determines best meet the purposes of the
				programs described in this Part. Such agreement shall set forth the plans of
				the Secretary of the Interior for the use of the amounts transferred, including
				appropriate goals, objectives, and milestones.
										(3)State
				definedFor purposes of this subsection, the term
				State does not include the United States Virgin Islands, Guam,
				American Samoa, or the Commonwealth of the Northern Mariana Islands.
								(d)ActivitiesGrants
				under this section shall be used for the following:
								(1)To carry out the
				policies set forth in section 721 in the State.
								(2)To provide activities for, and services to,
				homeless children and youths that enable such children and youths to enroll in,
				attend, and succeed in school and in State-funded or local educational
				agency-funded preschool programs.
								(3)To establish or
				designate an Office of Coordinator for Education of Homeless Children and
				Youths in the State educational agency in accordance with subsection (f) that
				has sufficient capacity, resources, and support to carry out the duties
				described in this Part.
								(4)To prepare and
				carry out the State plan described in subsection (g).
								(5)To develop and
				implement professional development activities for liaisons designated under
				subsection (g)(1)(J)(ii) to heighten their awareness of, and capacity to
				respond to, specific problems in the education of homeless children and
				youths.
								(e)State and local
				subgrants
								(1)Minimum
				disbursements by StatesFrom the sums made available each year to
				carry out this Part, the State educational agency shall distribute not less
				than 75 percent in subgrants to local educational agencies for the purposes of
				carrying out section 723.
								(2)Use by State
				educational agencyA State educational agency may use funds made
				available for State use under this Part to conduct activities under subsection
				(f) directly or through grants or contracts.
								(3)Prohibition on
				segregating homeless children and youths
									(A)In
				generalIn providing a free public education to a homeless child
				or youth, no State receiving funds under this subtitle shall segregate such
				child or youth in a separate school, or in a separate program within a school,
				based on such child’s or youth’s status as homeless.
									(B)Transition from
				segregated schools in formerly covered countiesTo ensure a
				smooth, rapid, and complete transition for all homeless children and youths
				from segregated to nonsegregated schools or programs in formerly covered
				counties, each local educational agency that serves such a covered county
				shall—
										(i)coordinate with
				those segregated schools and segregated programs within schools located in
				formerly covered counties, to identify each homeless child and youth enrolled
				in such schools and programs;
										(ii)for each homeless
				child and youth so identified, determine if the child or youth has a school of
				origin;
										(iii)immediately
				enroll each child or youth in the school of origin if it is in the child’s or
				youth’s best educational interest in accordance with this Part and consistent
				with the wishes of the parent, guardian, or unaccompanied youth, and provide
				transportation to and from the school of origin;
										(iv)immediately
				enroll each child or youth in any nonsegregated public school if enrollment in
				the school of origin is not in the child’s or youth’s best educational
				interests in accordance with this Part or is against the wishes of the parent,
				guardian, or unaccompanied youth;
										(v)ensure that each
				child and youth receives the full protections and services provided by this
				Act; and
										(vi)implement other
				policies and practices necessary to ensure a smooth, rapid, and complete
				integration into the public schools of the local educational agencies.
										(C)Role of State
				educational agency in transitionThe State educational agencies
				of California and Arizona shall provide technical assistance to the local
				educational agencies in the State that serve formerly covered counties to
				ensure the requirements of subsection (B) are met.
									(D)Transition
				periodNot later than the end of the academic year in which the
				Homeless Education Improvement Act of 2007 is enacted, the transition referred
				to in subparagraph (B) shall be complete.
									(f)Functions of the
				Office of CoordinatorThe Coordinator for Education of Homeless
				Children and Youths established in each State shall—
								(1)gather and make publicly available
				reliable, valid, and comprehensive information on the nature and extent of the
				problems homeless children and youths have in gaining access to State-funded or
				local educational agency-funded preschool programs and to public elementary
				schools and secondary schools, the difficulties in identifying the special
				needs and barriers to participation and achievement of such children and
				youths, any progress made by the State educational agency and local educational
				agencies in the State in addressing such problems and difficulties, and the
				success of the programs under this Part in allowing homeless children and
				youths to enroll in, attend, and succeed in, school;
								(2)develop and carry
				out the State plan described in subsection (g);
								(3)collect and
				transmit to the Secretary, at such time and in such manner as the Secretary may
				require, reports containing such information as the Secretary determines is
				necessary to assess the educational needs of all homeless children and youths
				within the State, including data requested pursuant to subsection (h) of
				section 724;
								(4)in order to improve
				identification of homeless children and youths and to improve the provision of
				comprehensive education and related services to homeless children and youths
				and their families, and to minimize educational disruption, coordinate and
				collaborate with—
									(A)educators, including special education
				personnel, State-funded or local educational agency-funded preschool personnel,
				and personnel from programs provided under titles I, III, and IV of the
				Elementary and Secondary Education Act of 1965 and similar State
				programs;
									(B)providers of
				services to homeless children and youths and families, including public and
				private child welfare and social services agencies, law enforcement, juvenile
				and family courts, agencies providing mental health services, domestic violence
				agencies, child care providers, runaway and homeless youth centers, and
				services and programs funded under the Runaway and Homeless Youth Act (42
				U.S.C. 5701 et seq.);
									(C)providers of
				emergency, transitional, and permanent housing to homeless children, youths,
				and families, including public housing agencies, shelter operators,
				transitional housing facilities, and transitional living programs for homeless
				youths;
									(D)local educational
				agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children
				and youths; and
									(E)community
				organizations and groups representing homeless children and youths and their
				families; and
									(5)provide technical
				assistance to and conduct monitoring of local educational agencies, in
				coordination with local educational agency liaisons designated under subsection
				(g)(1)(J)(ii), to ensure that local educational agencies comply with the
				requirements of section 722(e)(3) and paragraphs (3) through (7) of subsection
				(g).
								(g)State
				plan
								(1)In
				generalEach State shall submit to the Secretary and implement a
				plan to provide for the education of all homeless children and youths within
				the State. Such plan shall include the following:
									(A)A description of
				how such children and youths are (or will be) given the opportunity to meet the
				same challenging State academic achievement standards all students are expected
				to meet.
									(B)A description of
				the procedures the State educational agency will use to identify such children
				and youths in the State and to assess their special needs.
									(C)A description of
				procedures for the prompt resolution of disputes arising under this Part, which
				shall—
										(i)ensure that local educational agencies have
				developed dispute resolution procedures which, at a minimum—
											(I)are developed in coordination and
				collaboration with the liaisons designated under subsection
				(g)(1)(J)(ii);
											(II)are accessible to parents and guardians of
				homeless children and youths and unaccompanied youths;
											(III)provide such parents, guardians, and youths
				with sufficient opportunity to present their complaints; and
											(IV)designate decisionmakers who have received
				training on the requirements of this Part;
											(ii)ensure that parents and guardians of
				homeless children and youths and unaccompanied youths who have exhausted the
				procedures available under clause (i) are able to appeal to the State
				educational agency, which shall render decisions that are binding on the
				relevant local educational agencies;
										(iii)define the role of the Coordinator for
				Education of Homeless Children and Youths in resolving disputes appealed to the
				State educational agency;
										(iv)include procedures to resolve disputes
				between local educational agencies promptly;
										(v)ensure that homeless children and youths
				are enrolled in school pursuant to subsection (g)(3)(E) and receive
				transportation pursuant to subsection (g)(1)(J)(iii) pending final resolution
				of disputes, including all available local and State dispute resolution
				procedures and pending legal actions, paying particular attention to ensuring
				enrollment in cases of disputes between local educational agencies; and
										(vi)include procedures for State or local
				educational agencies to determine the need for, and ensure the delivery of,
				additional academic support in cases where a local educational agency has
				unlawfully denied a student access to school or school services, including
				transportation.
										(D)A description of
				programs for school and personnel (including liaisons, principals, attendance
				officers, teachers, enrollment personnel, and pupil services personnel) to
				heighten the awareness of such personnel of the specific needs of homeless
				adolescents, including runaway and homeless youths.
									(E)A description of
				procedures that ensure that homeless children and youths are able to
				participate in Federal, State, or local food programs.
									(F)A description of
				procedures that ensure that—
										(i)homeless children
				have access to public preschool programs administered by the State educational
				agency and local educational agency, including through the policies and
				practices required under subsection (g)(7);
										(ii)homeless youths,
				including youths separated from the public schools, are identified and accorded
				access to appropriate secondary education and support services, including
				through the implementation of policies and practices to ensure that such youths
				are able to receive credit for full or partial coursework satisfactorily
				completed while attending a prior school and are afforded opportunities to
				recover credits lost during periods of homelessness; and
										(iii)homeless
				children and youths who meet the relevant eligibility criteria have access to
				magnet school, summer school, vocational and technical education, advanced
				placement, and charter school programs.
										(G)Strategies to
				address problems identified in the report provided to the Secretary under
				subsection (f)(3).
									(H)Strategies to
				address other problems with respect to the education of homeless children and
				youths, including enrollment problems related to—
										(i)immunization and
				other required health records and screenings;
										(ii)residency
				requirements;
										(iii)lack of birth
				certificates, school records, or other documentation;
										(iv)guardianship
				issues; or
										(v)uniform or dress
				code requirements.
										(I)A demonstration that the State educational
				agency and local educational agencies in the State regularly review and revise
				their policies and practices to remove barriers to the enrollment, attendance,
				retention, and success of homeless children and youths in schools and preschool
				programs funded by the State educational agency or local educational agencies
				in the State.
									(J)Assurances that the
				following will be carried out:
										(i)The
				State educational agency and local educational agencies in the State will adopt
				policies and practices to ensure that homeless children and youths are not
				stigmatized or segregated on the basis of their status as homeless.
										(ii)Local educational
				agencies will designate a staff person as the local educational agency liaison
				for homeless children and youths, who shall have sufficient training,
				resources, and time to carry out the duties described in paragraph (6)(A), and
				who may also be a coordinator for other Federal programs.
										(iii)The State and local educational agencies
				will adopt policies and practices to ensure that transportation is provided
				expeditiously, at the request of the parent or guardian (or in the case of an
				unaccompanied youth, the liaison), to and from the school of origin, for as
				long as the student has the right to attend the school of origin as determined
				in paragraph (3)(A), in accordance with the following, as applicable:
											(I)If the child or
				youth continues to live in the area served by the local educational agency in
				which the school of origin is located, the child’s or youth’s transportation to
				and from the school of origin shall be provided or arranged by the local
				educational agency in which the school of origin is located.
											(II)If the child’s or
				youth’s living arrangements in the area served by the local educational agency
				of origin terminate and the child or youth, though continuing his or her
				education in the school of origin, begins living in an area served by another
				local educational agency, the local educational agency of origin and the local
				educational agency in which the child or youth is living shall share equally
				the cost and responsibility for providing transportation to and from the school
				of origin, unless they agree upon another method to apportion cost and
				responsibility, or the State educational agency has devised another method to
				apportion cost and responsibility among local educational agencies.
											(iv)The State
				educational agency and local educational agencies will adopt policies and
				practices to ensure that homeless children and youths have opportunities to
				meet the same challenging State student academic achievement standards to which
				other students are held and are able to participate fully in all classes and
				school activities, including extracurricular activities, athletic activities
				for which they meet skill level requirements, before and after school programs,
				summer school programs, field trips, classes, tests, and activities with fees,
				services provided under title I of the Elementary and Secondary Education Act
				of 1965 and similar State and local programs, and other activities made
				available to nonhomeless students. Such policies and practices shall pay
				particular attention to removing barriers related to fees, credit accrual
				policies, the lack of guardianship, enrollment and participation deadlines, and
				transportation issues.
										(2)Compliance
									(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (7).
									(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).
									(3)Local
				educational agency requirements
									(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this Part shall, according to the child’s or youth’s
				educational best interest—
										(i)continue the
				child’s or youth’s education in the school of origin for the duration of
				homelessness—
											(I)in any case in
				which a child or youth becomes homeless between academic years or during an
				academic year; and
											(II)for the remainder
				of the academic year, if the child or youth becomes permanently housed during
				an academic year; or
											(ii)enroll the child
				or youth in any public school that nonhomeless students who live in the
				attendance area in which the child or youth is actually living are eligible to
				attend.
										(B)School
				stabilityIn determining the educational best interest of the
				child or youth under subparagraph (A), and to promote the school stability of
				the child or youth, the local educational agency shall—
										(i)presume that
				continuing in the school of origin is in the child’s or youth’s best interest,
				except when doing so is contrary to the wishes of the child’s or youth’s parent
				or guardian or the unaccompanied youth;
										(ii)consider
				student-centered factors related to the child’s or youth’s educational best
				interest, in coordination with the parent, guardian, or youth,
				including—
											(I)the harmful impact of school mobility on
				academic achievement and social and emotional well-being;
											(II)the age of the child or youth;
											(III)the impact any commute may have on the
				child’s or youth’s education;
											(IV)personal safety issues;
											(V)the child’s or youth’s need for special
				instruction, including special education and related services;
											(VI)the length of anticipated stay in temporary
				shelter or other temporary location;
											(VII)the time remaining in the school year;
				and
											(VIII)the school placement of family
				members;
											(iii)provide the
				child’s or youth’s parent or guardian or the unaccompanied youth with a written
				explanation, in a manner and form understandable to such parent, guardian, or
				youth, including a statement regarding the right to appeal under subparagraph
				(E), if the local educational agency determines that it is not in the child’s
				or youth’s best interest to attend the school of origin or the school requested
				by the parent, guardian, or youth;
										(iv)in the case of an
				unaccompanied youth, ensure that the homeless liaison designated under
				paragraph (1)(J)(ii) assists in placement or enrollment decisions under this
				subparagraph, considers the views of such unaccompanied youth, and provides
				notice to such youth of the right to appeal under subparagraph (E);
										(v)in the case of a child or youth whose
				school of origin is located in a State adjacent to the State in which the child
				or youth is living, consider the same student-centered factors contained in
				subsection (g)(3)(B)(ii); and
										(vi)provide
				transportation pursuant to subsections (g)(1)(J)(iii) and (g)(4).
										(C)Enrollment
										(i)In
				generalThe school selected in accordance with this paragraph
				shall immediately enroll the homeless child or youth, even if the child or
				youth—
											(I)is unable to
				produce records normally required for enrollment, including previous academic
				records, immunization and other required health records and screenings, proof
				of residency or guardianship, or other documentation;
											(II)has unpaid fines
				or fees from prior schools or is unable to pay fees in the school selected;
				or
											(III)has missed
				application deadlines during any period of homelessness.
											(ii)Relevant
				academic recordsThe enrolling school shall immediately contact
				the school last attended by the child or youth to obtain relevant academic and
				other records.
										(iii)ImmunizationsIf
				the child or youth needs to obtain immunizations, or immunization or other
				required health records or screenings, the enrolling school shall immediately
				enroll the child or youth and refer the parent or guardian of the child or
				youth, or the unaccompanied youth, to the local educational agency liaison
				designated under paragraph (1)(J)(ii), who shall assist in obtaining necessary
				immunizations, or immunization or other required health records or screenings,
				in accordance with subparagraph (D).
										(iv)No
				liabilityWhenever the school selected enrolls an unaccompanied
				youth in accordance with this paragraph, no liability shall be imposed upon the
				school by reason of enrolling the youth without parent or guardian
				consent.
										(D)Records
										(i)In
				generalAny record ordinarily
				kept by the school, including immunization and other health records and
				screenings, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be—
											(I)maintained so that
				such records are available, in a timely fashion, when a child or youth enters a
				new school or school district;
											(II)immediately sent
				to the enrolling school, even if the student owes fees or fines or was not
				withdrawn from the previous school in conformance with local withdrawal
				procedures; and
											(III)maintained in a
				manner consistent with section 444 of the General Education Provisions Act (20
				U.S.C. 1232g).
											(ii)ReleaseSchool
				records needed for academic placement decisions shall be released immediately
				by fax or other available electronic means.
										(E)DisputesIf
				a dispute arises over eligibility for services, school selection, enrollment in
				a school, or any other issue under this Part—
										(i)the child or youth
				shall be immediately enrolled in the school in which enrollment is sought,
				pending final resolution of the dispute, including all available
				appeals;
										(ii)the parent,
				guardian, or unaccompanied youth shall be provided with written explanations of
				any decisions made by the school, the local educational agency, or the State
				educational agency, which shall include information about the right to appeal
				such decisions;
										(iii)the parent,
				guardian, or unaccompanied youth shall be referred to the local educational
				agency liaison designated under paragraph (1)(J)(ii), who shall carry out the
				dispute resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of such dispute; and
										(iv)in the case of an
				unaccompanied youth, the homeless liaison shall ensure that the youth is
				immediately enrolled in the school in which the youth seeks enrollment pending
				resolution of such dispute.
										(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth lives with the homeless parents or has been
				temporarily placed elsewhere.
									(G)School of origin
				definedIn this paragraph, the term school of
				origin means the school that the child or youth attended when
				permanently housed or the school in which the child or youth was last enrolled.
				Upon the child or youth completing the final grade level served by the school
				of origin, the term school of origin shall include the
				designated receiving school at the next grade level for all feeder
				schools.
									(H)Contact
				informationNothing in this Part shall prohibit a local
				educational agency from requiring a parent or guardian of a homeless child to
				submit contact information.
									(I)PrivacyInformation
				about a homeless child’s or youth’s living situation shall be treated as a
				student education record under section 444 of the General Education Provisions
				Act (20 U.S.C. 1232g) and shall not be released to housing providers,
				employers, or other persons or agencies not authorized under section 99.31 of
				Part 34 of the Code of Federal Regulations, paying particular attention to
				preventing disruption of the living situation and to supporting the safety of
				survivors of domestic violence and unaccompanied youths.
									(J)Academic
				achievementThe school selected in accordance with this paragraph
				shall ensure that homeless children and youths have opportunities to meet the
				same challenging State student academic achievement standards to which other
				students are held, including implementing the policies and practices required
				by subsection (g)(1)(J)(iv).
									(4)Comparable
				servicesIn addition to services provided for homeless children
				and youths by this Part or other Federal, State, or local laws, regulations,
				policies, or practices, each homeless child or youth to be assisted under this
				Part also shall be provided services comparable to services offered to other
				students in the school selected under paragraph (3), including the
				following:
									(A)Transportation
				services.
									(B)Educational
				services for which the child or youth meets the eligibility criteria, including
				charter schools, magnet schools, educational programs for children with
				disabilities, and educational programs for students with limited English
				proficiency.
									(C)Programs in
				vocational and technical education.
									(D)Programs for
				gifted and talented students.
									(E)School nutrition
				programs.
									(5)Coordination
									(A)In
				generalEach local educational agency shall coordinate—
										(i)the provision of services under this Part
				with local social services agencies and other agencies or programs providing
				services to homeless children and youths and their families, including services
				and programs funded under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et
				seq.) and other agencies serving unaccompanied youths, public and private child
				welfare agencies, Head Start and local programs administering State-funded
				preschool programs, and agencies providing mental health services;
										(ii)with other local
				educational agencies on interdistrict issues, including transportation and
				transfer of school records;
										(iii)the provision of services under this Part
				with other education programs, including programs provided under titles I, III,
				and IV of the Elementary and Secondary Education Act of 1965 and similar State
				and local programs, programs in vocational and technical education, before and
				after school programs, summer school programs, programs provided for students
				with disabilities, students with limited English proficiency, and gifted and
				talented students, and local educational agency transportation directors;
				and
										(iv)with State and local agencies and
				organizations providing emergency, transitional, and permanent housing and
				other services to homeless families and unaccompanied youths, including
				developing and implementing strategies to minimize educational disruption for
				children and youths who become homeless.
										(B)Coordination
				purposeThe coordination required under subparagraph (A) shall be
				designed to—
										(i)ensure that
				homeless children and youths are promptly identified;
										(ii)ensure that
				homeless children and youths have access and reasonable proximity to available
				education and related support services;
										(iii)decrease the
				school mobility and time and length of commute to and from school of homeless
				children and youths; and
										(iv)raise the
				awareness of school personnel and service providers of the effects of
				short-term stays in a shelter and other challenges associated with
				homelessness.
										(C)Homeless
				children and youths with disabilitiesFor children and youth to
				be assisted under both this Part and the Individuals with Disabilities
				Education Act (20 U.S.C. 1400 et. seq.) or section 504 of the Rehabilitation
				Act of 1973 (29 U.S.C. 794), each local educational agency shall coordinate the
				provision of services under this Part with programs provided for children with
				disabilities in that local educational agency and other involved local
				educational agencies. Such coordination shall include the following:
										(i)Each local
				educational agency shall adopt policies and practices to apportion the cost and
				responsibility for providing transportation to children and youths entitled to
				transportation services under both subsection (1)(J)(iii) of this Part and the
				Individuals with Disabilities Education Act or section 504 of the
				Rehabilitation Act of 1973.
										(ii)If a local
				educational agency has placed a child or youth in a public or private
				educational program outside that local educational agency under section
				614(d)(1)(A) of the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)(1)(A)), and though moving to an area served by another local
				educational agency, the homeless child or youth is to remain in that
				educational program as his or her school of origin under paragraphs (3)(A) and
				(B), the local educational agency that made the placement shall continue
				payments for the placement, unless it and the local educational agency where
				the student is temporarily residing agree upon another method to apportion the
				cost or the State educational agency has devised another method to apportion
				cost and responsibility among local educational agencies.
										(6)Local
				educational agency liaison
									(A)DutiesEach
				local educational agency liaison for homeless children and youths, designated
				under paragraph (1)(J)(ii), shall ensure that—
										(i)homeless children
				and youths are identified by school personnel and through outreach and
				coordination activities with other entities and agencies, including through
				such measures as inquiries concerning housing status on school registration
				forms and on withdrawal or exit forms;
										(ii)homeless children
				and youths are immediately enrolled in, and have a full and equal opportunity
				to succeed in, schools of that local educational agency;
										(iii)homeless families, children, and youths
				receive educational services for which such families, children, and youths are
				eligible, including Head Start and Even Start programs and State-funded or
				local educational agency-funded preschool programs, and referrals to health
				care services, dental services, mental health and substance abuse services,
				housing services, and other appropriate services;
										(iv)the parents or
				guardians of homeless children and youths are informed of the educational and
				related opportunities available to their children, including preschool
				opportunities, and are provided with meaningful opportunities to participate in
				the education of their children;
										(v)public notice of
				the educational rights of homeless children and youths, including procedures
				for dispute resolution, is disseminated in locations frequented by parents or
				guardians of such children and youths, and unaccompanied youths, including
				schools, shelters, and soup kitchens, in a manner and form understandable to
				parents and guardians of homeless children and youths and unaccompanied
				youths;
										(vi)disputes are
				resolved in accordance with paragraph (3)(E);
										(vii)the parent or
				guardian of a homeless child or youth, and any unaccompanied youth, is fully
				informed of all transportation services, including transportation to the school
				of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing
				transportation to the school that is selected under paragraph (3)(A);
										(viii)school
				personnel are adequately prepared to implement this title and receive
				professional development, resource materials, technical assistance, and other
				support; and
										(ix)unaccompanied
				youths are enrolled in school and have opportunities to meet the same
				challenging State student academic achievement standards to which other
				students are held, including through implementation of the policies and
				practices required by subsections (g)(1)(F)(ii) and (g)(1)(J)(iv).
										(B)NoticeState
				coordinators established under subsection (d)(3) and local educational agencies
				shall inform school personnel, service providers, and advocates working with
				homeless families of the contact information and duties of the local
				educational agency liaisons.
									(C)Local and state
				coordinationLocal educational agency liaisons for homeless
				children and youths shall, as a part of their duties, coordinate and
				collaborate with State coordinators and community and school personnel
				responsible for the provision of education and related services to homeless
				children and youths. Such coordination shall include collecting and providing
				to the State coordinator the data needed to meet the requirements of
				subsections (f)(1) and (f)(3).
									(D)Professional
				developmentLocal educational agency liaisons for homeless
				children and youths shall participate in the professional development and other
				technical assistance activities provided by the State coordinator pursuant to
				subsection (f)(6).
									(7)School readiness
				for homeless children
									(A)State and local
				educational agenciesEach State educational agency and local
				educational agency shall ensure that preschool programs funded, administered,
				or overseen by such agency—
										(i)comply with
				subsections (g)(3) and (g)(4);
										(ii)identify and
				prioritize homeless children for enrollment and increase their enrollment and
				attendance in preschool programs, including through policies such as—
											(I)reserving spaces
				in preschool programs for young children;
											(II)conducting
				targeted outreach to homeless children and their families;
											(III)waiving
				application deadlines; and
											(IV)providing ongoing
				professional development for staff regarding the needs of homeless children and
				their families and strategies to serve them; and
											(iii)review the
				educational and related needs of homeless children and their families in such
				agencies’ service areas, in coordination with the liaison designated under
				subsection (g)(1)(J)(ii), and develop policies and practices to meet identified
				needs.
										(B)Other State
				agenciesIn the case of State-funded preschool programs that are
				not funded, administered, or overseen by the State educational agency or a
				local educational agency, the State agency that funds such preschool programs
				shall—
										(i)develop, review,
				and revise its policies and practices to remove barriers to the enrollment,
				attendance, retention, and success of homeless children in preschool programs
				funded, administered, or overseen by the agency;
										(ii)comply with
				subsections (g)(3) and (g)(4), except that such programs—
											(I)shall not be
				subject to the dispute resolution procedures of the State educational agency or
				local educational agencies, but shall ensure that all of the dispute resolution
				procedures available through such programs and the State agency that funds,
				administers, or oversees such programs are accessible to parents and guardians
				of homeless children and shall provide such parents and guardians with a
				written explanation of their dispute and appeal rights; and
											(II)shall not be
				subject to the transportation requirements of subsections (g)(1)(J)(iii) or
				(g)(3)(B)(v), but shall remove barriers to existing transportation services for
				homeless children and shall, to the maximum extent practicable, arrange or
				provide transportation for homeless children to attend preschool programs,
				including their preschool program of origin;
											(iii)identify and
				prioritize homeless children for enrollment and increase their enrollment and
				attendance in preschool programs, including through policies such as—
											(I)reserving spaces
				in preschool programs for young children;
											(II)conducting
				targeted outreach to homeless children and their families;
											(III)waiving
				application deadlines; and
											(IV)providing ongoing
				professional development for staff regarding the needs of homeless children and
				their families and strategies to serve them; and
											(iv)review the
				educational and related needs of homeless children and their families in the
				State, in coordination with the Office of the Coordinator for Education of
				Homeless Children and Youths established under subsection (d)(3), and develop
				policies and practices to meet identified needs.
										(h)No diminishment
				of powerNothing in this subtitle shall be construed to diminish
				the rights of homeless parents, children, or youths otherwise provided under
				State law.
							723.Local
				educational agency subgrants for the education of homeless children and
				youths
							(a)General
				authority
								(1)In
				generalThe State educational agency shall, in accordance with
				section 722(e), and from amounts made available to such agency under section
				726, make subgrants to local educational agencies for the purpose of
				facilitating the identification, enrollment, attendance, and success in school
				of homeless children and youths.
								(2)Services
									(A)In
				generalServices under paragraph (1)—
										(i)may
				be provided through programs on school grounds or at other facilities;
				and
										(ii)shall, to the
				maximum extent practicable, be provided through existing programs and
				mechanisms that integrate homeless children and youths with nonhomeless
				children and youths.
										(B)Services on
				school groundsIf services under paragraph (1) are provided on
				school grounds, schools may use funds under this Part to provide the same
				services to other children and youths who are determined by the local
				educational agency to be at risk of failing in, or dropping out of,
				school.
									(3)RequirementServices
				provided under this section shall not replace the regular academic program and
				shall be designed to expand upon or improve services provided as part of the
				school’s regular academic program.
								(b)ApplicationA
				local educational agency that desires to receive a subgrant under this section
				shall submit an application to the State educational agency at such time, in
				such manner, and containing or accompanied by such information as the State
				educational agency may reasonably require. Such application shall include the
				following:
								(1)An assessment of
				the educational and related needs of homeless children and youths in the area
				served by such agency (which may be undertaken as part of needs assessments for
				other disadvantaged groups).
								(2)A description of
				the services and programs for which assistance is sought to address the needs
				identified in paragraph (1).
								(3)An assurance that
				the local educational agency’s combined fiscal effort per student, or the
				aggregate expenditures of that agency and the State with respect to the
				provision of free public education by such agency for the fiscal year preceding
				the fiscal year for which the determination is made, was not less than 90
				percent of such combined fiscal effort or aggregate expenditures for the second
				fiscal year preceding the fiscal year for which the determination is
				made.
								(4)An assurance that
				the applicant complies with, or will use requested funds to comply with,
				paragraphs (3) through (7) of section 722(g).
								(5)A description of
				policies and procedures that the agency will implement to ensure that
				activities carried out by the agency will not isolate or stigmatize homeless
				children and youths.
								(6)An assurance that
				the local educational agency will collect and promptly provide data requested
				by the State coordinator pursuant to subsections (f)(1) and (f)(3) of section
				722.
								(7)A description of
				the policies and practices the local educational agency has implemented to
				remove barriers to the enrollment, attendance, and success in school of all
				homeless children and youths.
								(c)Awards
								(1)In
				generalThe State educational agency shall, in accordance with
				the requirements of this Part and from amounts made available to it under
				section 726, make competitive subgrants to local educational agencies that
				submit applications under subsection (b). Such subgrants shall be awarded on
				the basis of the need of such agencies for assistance under this Part and the
				quality of the applications submitted.
								(2)NeedIn determining need under paragraph (1),
				the State educational agency may consider the number of homeless children and
				youths enrolled in State-funded or local educational agency-funded preschool
				programs and in elementary and secondary schools within the area served by the
				local educational agency, and shall consider the needs of such children and
				youths and the ability of the local educational agency to meet such needs. The
				State educational agency may also consider the following:
									(A)The extent to
				which the proposed use of funds will facilitate the identification, enrollment,
				retention, and educational success of homeless children and youths.
									(B)The extent to
				which the application—
										(i)reflects
				coordination with other local and State agencies that serve homeless children
				and youths; and
										(ii)describes how the
				applicant will meet the requirements of section 722(g)(3).
										(C)The extent to
				which the applicant exhibits in the application and in current practice a
				commitment to education for all homeless children and youths.
									(D)Such other
				criteria as the State agency determines appropriate.
									(3)QualityIn
				determining the quality of applications under paragraph (1), the State
				educational agency shall consider the following:
									(A)The applicant’s
				needs assessment under subsection (b)(1) and the likelihood that the program
				presented in the application will meet such needs.
									(B)The types,
				intensity, and coordination of the services to be provided under the
				program.
									(C)The meaningful
				involvement of parents or guardians of homeless children or youths in the
				education of their children.
									(D)The extent to
				which homeless children and youths will be integrated within the regular
				education program.
									(E)The quality of the
				applicant’s evaluation plan for the program.
									(F)The extent to
				which services provided under this Part will be coordinated with other services
				available to homeless children and youths and their families, including housing
				and child welfare services and services provided under the Individuals with
				Disabilities Education Act, title I of the Elementary and Secondary Education
				Act of 1965, and similar State and local programs.
									(G)The extent to
				which the local educational agency uses the subgrant to leverage resources,
				including by maximizing non-subgrant funding for the position of the liaison
				and the provision of transportation.
									(H)The reservation of
				funds to serve homeless children and youths under section 1113(c)(3) of title I
				of the Elementary and Secondary Education Act of 1965 according to the needs
				assessment conducted pursuant to subsection (b)(1) of this section, and the use
				of those funds to meet those needs.
									(I)Such other measures
				as the State educational agency considers indicative of a high-quality program,
				including the extent to which the local educational agency will provide case
				management.
									(4)Duration of
				grantsGrants awarded under this section shall be for terms not
				to exceed three years.
								(d)Authorized
				activitiesA local educational agency may use funds awarded under
				this section for activities that carry out the purpose of this Part, including
				the following:
								(1)The provision of
				tutoring, supplemental instruction, and enriched educational services that are
				linked to the achievement of the same challenging State academic content
				standards and challenging State student academic achievement standards the
				State establishes for other children and youths.
								(2)The provision of
				expedited evaluations of the strengths and needs of homeless children and
				youths, including needs and eligibility for programs and services (including
				educational programs for gifted and talented students, children with
				disabilities, and students with limited English proficiency, charter schools,
				magnet schools, and programs in vocational and technical education, and school
				nutrition programs).
								(3)Professional
				development and other activities for educators and pupil services personnel
				that are designed to heighten the understanding and sensitivity of such
				personnel to the needs of homeless children and youths, the rights of such
				children and youths under this Part, and the specific educational needs of
				runaway and homeless youths.
								(4)The provision of
				referral services to homeless children and youths for medical, dental, mental,
				and other health services.
								(5)The provision of assistance to defray the
				cost of transportation to State-funded or local educational agency-funded
				preschool programs and for students under sections 722(g)(1)(J)(iii) and
				722(g)(4)(A), not otherwise provided through Federal, State, or local funding,
				where necessary to enable students to attend the school selected under section
				722(g)(3).
								(6)The provision of developmentally
				appropriate early childhood development programs, not otherwise provided
				through Federal, State, or local funding.
								(7)The provision of
				services and assistance to attract, engage, and retain homeless children and
				youths, particularly homeless children and youths who are not currently
				enrolled in school, in public school programs and services provided to
				nonhomeless children and youths.
								(8)The provision for
				homeless children and youths of before- and after-school mentoring, and summer
				programs in which a teacher or other qualified individual provides tutoring,
				homework assistance, and supervision of educational activities.
								(9)If necessary, the payment of fees and other
				costs associated with tracking, obtaining, and transferring records necessary
				to facilitate the appropriate placement of homeless children and youths in
				school or State-funded or local educational agency-funded preschool programs,
				including birth certificates, immunization or medical records, academic
				records, guardianship records, and evaluations for special programs or
				services.
								(10)The provision of
				education and training to the parents of homeless children and youths about the
				rights of, and resources available to, such children and youths, and other
				activities designed to increase the meaningful involvement of parents or
				guardians of homeless children or youths in the education of their
				children.
								(11)The development
				of coordination between schools and agencies providing services to homeless
				children and youths, as described in section 722(g)(5).
								(12)The provision of
				pupil services (including counseling) and referrals for such services.
								(13)Activities to
				address the particular needs of homeless children and youths that may arise
				from domestic violence and parental mental health or substance abuse
				problems.
								(14)The adaptation of
				space and purchase of supplies for any nonschool facilities made available
				under subsection (a)(2) to provide services under this subsection.
								(15)The provision of
				school supplies, including those supplies to be distributed at shelters or
				temporary housing facilities, or other appropriate locations.
								(16)The provision of
				assistance to defray the cost of the position of liaison designated pursuant to
				section 722(g)(1)(J)(ii), not otherwise provided through Federal, State, or
				local funding.
								(17)The provision of other extraordinary or
				emergency assistance needed to enable homeless children and youths to enroll,
				attend, and succeed in school or State-funded or local educational
				agency-funded preschool programs.
								724.Secretarial
				responsibilities
							(a)Review of State
				plansIn reviewing the State plan submitted by a State
				educational agency under section 722(g), the Secretary shall use a peer review
				process and shall evaluate whether State laws, policies, and practices
				described in such plan adequately address the problems of all homeless children
				and youths relating to access to education and placement as described in such
				plan.
							(b)Technical
				assistanceThe Secretary shall provide support and technical
				assistance to State educational agencies to assist such agencies in carrying
				out their responsibilities under this Part.
							(c)NoticeThe
				Secretary shall, before the next school year that begins after the date of
				enactment of the Homeless Education Improvement Act of 2007, create and
				disseminate nationwide a public notice of the educational rights of homeless
				children and youths, including information regarding the definition of homeless
				children and youths in paragraph (3) of section 725, and disseminate such
				notice to other Department of Education offices, including those responsible
				for special education programs, higher education, and parts A, B, C, D, G, and
				H of title I, title III, title IV, and part B of title V of the Elementary and
				Secondary Education Act of 1965. The Secretary shall also disseminate such
				notice to other Federal agencies, programs, and grantees, including Head Start
				grantees, Health Care for the Homeless grantees, Emergency Food and Shelter
				grantees, Runaway and Homeless Youth Act grantees, Chafee Independence Program
				grantees, homeless assistance programs administered by the Department of
				Housing and Urban Development, and the Office of the Administration of Children
				Youth and Families of the Department of Health and Human Services.
							(d)Evaluation and
				disseminationThe Secretary shall conduct evaluation and
				dissemination activities of programs designed to meet the educational needs of
				homeless preschool, elementary, and secondary school students, and may use
				funds appropriated under section 726 to award grants to, or enter into
				contracts or cooperative agreements with, eligible entities to enable the
				eligible entities to carry out such activities.
								(1)PrioritiesThe
				Secretary, in making an award of such grant, contract, or cooperative
				agreement, may, without regard to the rulemaking procedures under section 553
				of title 5, United States Code, limit competitions to, or otherwise give
				priority to programs with—
									(A)demonstrated
				experience in dissemination and technical assistance activities, including
				using the Internet and other state-of-the-art technology for efficient and
				cost-effective dissemination of information and technical assistance;
									(B)demonstrated
				experience in the areas of homelessness, at-risk youth, and education;
				and
									(C)established
				collaborations and networks among State educational agencies, local educational
				agencies, and national organizations that provide services to homeless
				children, youths, and families.
									(e)Submission and
				distributionThe Secretary shall require applications for grants
				under section 722 of this Part to be submitted to the Secretary not later than
				the expiration of the 120-day period beginning on the date that funds are
				available for purposes of making such grants and shall make such grants not
				later than the expiration of the 180-day period beginning on such date.
							(f)Determination by
				secretaryThe Secretary, based on the information received from
				the States and information gathered by the Secretary under subsection (h),
				shall determine the extent to which State educational agencies are ensuring
				that each homeless child and homeless youth has access to a free appropriate
				public education, as described in section 721(1), and shall provide support and
				technical assistance to State educational agencies in areas in which barriers
				to a free appropriate public education persist.
							(g)PublicationThe
				Secretary shall develop, issue, and publish in the Federal Register, not later
				than 90 days after the date of enactment of the Homeless Education Improvement
				Act of 2007, a summary of the changes enacted by that Act. The summary shall
				include—
								(1)strategies by
				which a State may assist local educational agencies to implement the
				amendments;
								(2)strategies by
				which a State can review and revise State policies and procedures that may
				present barriers to the enrollment, attendance, and success of homeless
				children and youths; and
								(3)strategies by which State-funded or local
				educational agency-funded preschool programs can implement the requirements of
				section 722(g)(7).
								(h)Information
								(1)In
				generalFrom funds appropriated under section 726, the Secretary
				shall, directly or through grants, contracts, or cooperative agreements,
				periodically, but no less frequently than every two years, collect and
				disseminate publicly data and information regarding—
									(A)the number, and type of temporary housing
				of homeless children and youths, including such children and youths enrolled in
				State-funded or local educational agency-funded preschool programs, in all
				local educational agencies;
									(B)the education and
				related services such children and youths receive;
									(C)the extent to
				which the needs of homeless children and youths are being met;
									(D)the academic
				progress being made by homeless children and youths, including the percent or
				number of homeless children and youths participating in State assessments;
				and
									(E)such other data and
				information as the Secretary determines to be necessary and relevant to carry
				out this Part.
									(2)CoordinationThe
				Secretary shall coordinate such collection and dissemination with other
				agencies and entities that receive assistance and administer programs under
				this Part.
								(i)ReportNot
				later than four years after the date of enactment of the Homeless Education
				Improvement Act of 2007, the Secretary shall prepare and submit to the
				President and the Committee on Education and Labor of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate a report on the status of education of homeless children and youths,
				which shall include information on—
								(1)the education of
				homeless children and youths; and
								(2)the actions of the
				Secretary and the effectiveness of the programs supported under this
				Part.
								725.DefinitionsFor purposes of this subtitle:
							(1)The terms
				enroll and enrollment include attending classes
				and participating fully in school activities.
							(2)The term
				formerly covered counties means, with respect to California, San
				Joaquin County, Orange County, and San Diego County, and with respect to
				Arizona, Maricopa County.
							(3)The term
				homeless children and youths—
								(A)means individuals
				who lack a fixed, regular, and adequate nighttime residence (within the meaning
				of section 103(a)(1)); and
								(B)includes—
									(i)children and
				youths who are sharing the housing of other persons due to loss of housing,
				economic hardship, or a similar reason, are living in motels, hotels, trailer
				parks, or camping grounds due to the lack of alternative adequate
				accommodations, are living in emergency or transitional shelters, are abandoned
				in hospitals, or are awaiting foster care placement;
									(ii)children and
				youths who have a primary nighttime residence that is a public or private place
				not designed for or ordinarily used as a regular sleeping accommodation for
				human beings (within the meaning of section 103(a)(2)(C));
									(iii)children and
				youths who are living in cars, parks, public spaces, abandoned buildings,
				substandard housing, bus or train stations, or similar settings; and
									(iv)migratory
				children (as such term is defined in section 1309 of the Elementary and
				Secondary Education Act of 1965) who qualify as homeless for the purposes of
				this subtitle because the children are living in circumstances described in
				clauses (i) through (iii).
									(4)The terms
				include and including mean that the items named
				are not all of the possible items that are covered, whether like or unlike the
				ones named.
							(5)The terms
				local educational agency and State educational
				agency have the meanings given such terms in section 9101 of the
				Elementary and Secondary Education Act of 1965.
							(6)The term
				Secretary means the Secretary of Education.
							(7)The term
				State means each of the 50 States, the District of Columbia, and
				the Commonwealth of Puerto Rico.
							(8)The term
				unaccompanied youth means a homeless child or youth not in the
				physical custody of a parent or legal guardian.
							726.Authorization of
				appropriationsFor the purpose
				of carrying out this Part, there are authorized to be appropriated to the
				Secretary $140,000,000 for fiscal year 2009 and such sums as may be necessary
				for each of fiscal years 2010 through 2015.
						BTransportation
				Assistance for School Stability, Readiness, and Success
						730.Grants for
				transportation for school stability, readiness, and success for homeless
				children and youths
							(a)General
				authorityThe Secretary is authorized to make grants to States in
				accordance with the provisions of this section to enable such States to carry
				out the activities described in subsection (d).
							(b)ApplicationNo
				State may receive a grant under this section unless the State educational
				agency submits an application to the Secretary at such time, in such manner,
				and containing or accompanied by such information as the Secretary may
				reasonably require. The application must—
								(1)contain assurances
				that the State, local educational agencies, and preschool programs in the State
				will meet the requirements of Part A of this subtitle;
								(2)contain assurances and describe policies
				and procedures in the State to ensure that the State educational agency and
				local educational agencies coordinate and collaborate with public and private
				child welfare and social service agencies, State-funded or local educational
				agency-funded preschool programs, and providers of housing and shelter to
				homeless children, youths, and families, including public housing agencies,
				shelter operators, transitional housing facilities, and transitional living
				programs for homeless youths, to minimize educational disruption for homeless
				children and youths;
								(3)contain assurances
				that the State educational agency will review and revise its existing
				transportation funding polices and procedures to ensure they promote compliance
				with the transportation requirements of Part A of this subtitle; and
								(4)describe the manner in which funds shall be
				distributed to local educational agencies and local agencies administering
				State-funded preschool programs and the transportation costs that shall be
				funded under subsection (d).
								(c)Allocation and
				reservations
								(1)Allocation(A)The Secretary is
				authorized to allot to each State an amount that bears the same ratio to the
				amount appropriated for such year under section 733 as the amount allocated
				under section 1122 of the Elementary and Secondary Education Act of 1965 to the
				State for that year bears to the total amount allocated under section 1122 of
				such Act to all States for that year.
									(B)State definedFor
				purposes of this Part, the term State does not include the
				United States Virgin Islands, Guam, American Samoa, or the Commonwealth of the
				Northern Mariana Islands.
									(d)ActivitiesGrants under this section shall be used to
				assist local educational agencies and State-funded or local educational-agency
				funded preschool programs in meeting costs incurred in providing transportation
				to homeless children and youths, including costs to—
								(1)provide
				transportation to the school of origin pursuant to subsections (g)(1)(J)(iii)
				and (g)(3)(B)(v) of section 722 Part A of this subtitle;
								(2)provide transportation to local agencies
				administering State-funded preschool programs pursuant to subsection (g)(7) of
				section 722 of Part A of this subtitle;
								(3)provide
				transportation to academic support services, extracurricular activities,
				athletic activities, before and after school programs, extended school year
				services, and adult education programs;
								(4)provide
				transportation to parents or guardians of homeless children or youths to
				increase their meaningful involvement in the education of their
				children;
								(5)provide
				transportation to the school serving the attendance area where the child or
				youth is living in any case where the local educational agency does not
				normally provide such transportation, if the lack of such transportation
				presents a barrier to the student’s enrollment, attendance, or success in
				school; and
								(6)provide other transportation services to
				homeless children and youths that the Coordinator for Education of Homeless
				Children and Youths under section 722(d)(3) of Part A designates as
				reimbursable under subsection (b)(4).
								(e)State and local
				subgrants
								(1)Functions of the
				Office of CoordinatorThe Coordinator for Education of Homeless
				Children and Youths established in each State under subsection 722(d)(3) of
				Part A of this subtitle shall develop and carry out the State application
				described in subsection (a).
								(2)Minimum
				disbursements by StatesFrom the sums made available each year to
				carry out this Part, the State educational agency shall distribute not less
				than 95 percent to local educational agencies and local agencies administering
				preschool programs to carry out the activities described in subsection
				(d).
								(3)Use by State
				educational agencyA State educational agency—
									(A)shall use funds
				made available for State use under this Part to collect and transmit to the
				Secretary, together with the data required under section 722(f)(3) of Part A,
				data indicating, for each of the transportation categories listed in subsection
				(d), the numbers of children and youths who received transportation services
				and the percentage of the total funds that were used to provide such services;
				and
									(B)may use funds made
				available for State use under this Part to conduct activities under subsection
				(d) directly or through grants or contracts.
									(f)Relation to Part
				ANotwithstanding the amount
				appropriated under section 733, nothing in this Part shall be construed to
				negate or otherwise affect the transportation or other responsibilities of
				State educational agencies, local educational agencies, or other State agencies
				under Part A of this subtitle, including the requirements of subsections
				(g)(1)(J)(iii) and (iv), (g)(3)(B)(v), (g)(4), and (g)(7) of section 722 of
				Part A of this subtitle.
							731.Secretarial
				responsibilitiesIn reviewing
				the State application submitted by a State educational agency under section
				730(b), the Secretary shall—
							(1)evaluate whether
				State laws, policies, and practices described in such application and the plans
				submitted by the State educational agency under subsection 722(g) of Part A of
				this subtitle and Part A of title I of the Elementary and Secondary Education
				Act of 1965 adequately address the problems of all homeless children and youths
				relating to access to education and placement; and
							(2)ensure that the
				State application adequately meets the requirements of subsection
				730(b).
							732.DefinitionsThe terms enrollment,
				homeless children and youths, including,
				local educational agency, Secretary, and
				unaccompanied youth shall have the meanings given them in
				section 725 of Part A of this subtitle.
						733.Authorization
				of appropriationsFor the
				purpose of carrying out this subtitle, there are authorized to be appropriated
				$35,000,000 for fiscal year 2009 and such sums as may be necessary for each of
				fiscal years 2010 through
				2015.
						.
		3.Conforming
			 amendmentsThe Elementary and
			 Secondary Education Act of 1965 is amended—
			(1)in section 1111
			 (20 U.S.C. 6311(c))—
				(A)in subsection
			 (b)(2), by adding after subparagraph (K) the following new subparagraph:
					
						(L)Accountability
				for homeless children and youthsThe accountability provisions under this
				Act shall ensure that homeless children and youths, as defined in section
				725(3) of subtitle B of title VII of the McKinney-Vento Homeless Assistance
				Act, are included in academic assessment, reporting, and accountability
				systems, consistent with section 1111(b)(3)(C)(xi) of this Part.
				Notwithstanding the requirements of subsection (i), the State is not required
				to disaggregate the assessment results of homeless children and youths as a
				separate category under section 1111(b)(2)(C)(v) of this
				Part.
						;
				and
				(B)in subsection
			 (c)—
					(i)in
			 paragraph (13), by striking and at the end;
					(ii)in
			 paragraph (14), by striking the period at the end and inserting ;
			 and; and
					(iii)by
			 adding at the end the following new paragraph:
						
							(15)the State educational agency will ensure
				that the requirements of subtitle B of title VII of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11431 et seq.) that relate to the State educational
				agency are
				satisfied.
							;
					(2)in section 1112
			 (20 U.S.C. 6312)—
				(A)in subsection
			 (c)(1)—
					(i)in
			 subparagraph (N), by striking and at the end;
					(ii)in
			 subparagraph (O), by striking the period at the end and inserting ;
			 and; and
					(iii)by
			 adding at the end the following new subparagraph:
						
							(P)comply with the requirements of subtitle B
				of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et
				seq.) that relate to the local educational
				agency.
							;
				and
					(B)by amending
			 subsection (b)(1)(O) to read as follows:
					
						(O)a description of the services the local
				educational agency will provide homeless children and youths, including
				services provided with funds reserved under section 1113(c)(3), the amount of
				funds reserved, the needs assessment conducted to determine the amount of funds
				reserved, how the amount of funds reserved is related to the needs assessment,
				and the collaborative role of the liaison designated pursuant to section
				722(g)(1)(J)(ii) of subtitle B of title VII of the McKinney-Vento Homeless
				Assistance Act in determining the amount of funds reserved and the services
				provided;
						.
				(3)by
			 amending section 1113(c)(3) (20 U.S.C. 6313(c)(3)) to read as follows:
				
					(3)Reservation
						(A)In
				generalA local educational
				agency shall reserve funds under this part to assist homeless children and
				youths (as defined in section 725(3) of subtitle B of title VII of the
				McKinney-Vento Homeless Assistance Act) who are attending schools participating
				under sections 1114 or 1115 or nonparticipating schools, in satisfying the
				State’s academic achievement standards.
						(B)Use of
				fundsNotwithstanding the
				requirements of subsections (b) and (c) of section 1120A, such funds may be
				used to provide homeless children and youths with services not ordinarily
				provided to other students under this part, including providing funding for the
				liaison designated pursuant to section 722(g)(1)(J)(ii) of subtitle B of title
				VII of the McKinney-Vento Homeless Assistance Act, providing transportation
				pursuant to section 722(g)(1)(J)(iii) of such Act, providing support services
				to preschool-aged homeless children and homeless secondary school students,
				providing educationally related support services to children and youths in
				shelters and other locations where they may live, and removing barriers to
				homeless children’s and youths’ enrollment, attendance, retention, and success
				in school.
						(C)Amount
				reservedThe amount of funds
				reserved shall be based upon an assessment of the educational and related needs
				of homeless children and youths in the local educational agency and determined
				collaboratively with the liaison designated pursuant to section
				722(g)(1)(J)(ii) of subtitle B of title VII of the McKinney-Vento Homeless
				Assistance Act.
						(D)IntegrationThe services provided to homeless children
				and youths shall, to the maximum extent practicable, integrate homeless
				children and youths with nonhomeless children and youths.
						(E)Comparable
				servicesA local educational
				agency shall reserve such funds as are necessary under this part to provide
				services comparable to those provided to children in schools funded under this
				part to serve—
							(i)children in local institutions for
				neglected children; and
							(ii)if appropriate, children in local
				institutions for delinquent children, and neglected or delinquent children in
				community day school
				programs.
							;
			(4)in section
			 1114(b)(1)(A) (20 U.S.C. 6314(b)(1)(A)), by inserting and homeless
			 children and youths as defined in section 725(3) of subtitle B of title VII of
			 the McKinney-Vento Homeless Assistance Act before that is based
			 on information;
			(5)by amending
			 section 1115(b)(2)(E) (20 U.S.C. 6315(b)(2)(E)) to read as follows:
				
					(E)Homeless
				children and youthsA child
				or youth who is homeless, as defined in section 725(3) of subtitle B of title
				VII of the McKinney-Vento Homeless Assistance Act, and attending any school
				served by the local educational agency is eligible for services under this
				part.
					;
			(6)in section 4203(a)
			 (20 U.S.C. 7173(a))—
				(A)in paragraph (10),
			 by inserting after participating students the following:
			 , including homeless children and youths as defined in section 725(3) of
			 subtitle B of title VII of the McKinney-Vento Homeless Assistance
			 Act;
				(B)in paragraph
			 (13)(B), by striking and at the end;
				(C)in paragraph (14),
			 by striking the period at the end and inserting ; and;
			 and
				(D)by adding at the
			 end the following new paragraph:
					
						(15)contains an
				assurance that the State educational agency will require eligible entities to
				describe in their applications under section 4204(b) how such entities will
				ensure the participation, attendance, and success of eligible homeless children
				and youths, as defined in section 725(3) of subtitle B of title VII of the
				McKinney-Vento Homeless Assistance Act, paying particular attention to the
				needs of unaccompanied youths.
						;
				and
				(7)in section
			 5203(b)(3)(L) (20 U.S.C. 7221b(b)(3)(L)), by inserting before the semicolon at
			 the end the following: and the local educational agency requirements of
			 subtitle B of title VII of the McKinney-Vento Homeless Assistance
			 Act.
			
